Citation Nr: 1438253	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-23 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for type II diabetes mellitus.  

2.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 1965 and from November 1990 to December 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  In a March 2002 rating decision, service connection for type II diabetes mellitus was denied. 

2.  The evidence received since the March 2002 rating decision regarding service connection for type II diabetes mellitus is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a service connection claim for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2002 rating decision, service connection for type II diabetes mellitus was denied based on a finding that type II diabetes mellitus was diagnosed many years after the first period of service and that there was no evidence of aggravation of preexisting type II diabetes mellitus during the second period of active duty.  

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened). 

The evidence of record associated with the claim file since the March 2002 rating decision includes the Veteran's hearing testimony of having had weekend drills and "quarterly" training, and that type II diabetes mellitus was aggravated during training and/or the second period of active duty in November 1990.  For the purpose of reopening claims, the credibility of the evidence is presumed. 

The evidence is new and material.  Reopening is warranted. 



ORDER

New and material evidence has been presented to reopen the claim for service connection for type II diabetes mellitus. 


REMAND

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2013).  Active service includes not only active duty but also any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  Annual training is an example of active duty for training.  

At the hearing, the Veteran testified to having had weekend drills and "quarterly" training.  Service personnel records show that the Veteran was transferred to the U.S. Army Reserves on his separation from active duty in July 1965, until August 1969.  In 1979 he was assigned to the "USAR-READY," and ordered to active duty in November 1990.  The dates of any period of active duty for training must be verified.  

In addition, medical records pertaining to the Veteran's Reserve service may be relevant to the appeal and have not been obtained.  Efforts to obtain Reserve medical records are warranted.  38 C.F.R. § 3.159(c)(2).

Further, and although the Veteran testified that his type II diabetes mellitus had its onset in 1988, a February 1987 quadrennial examination report reflects a diagnosis of type II diabetes mellitus, under good control on medication.  Both a November 1994 rating decision pertaining to nonservice-connected disability pension in association with diabetes mellitus and the March 2002 rating decision in which service connection for type II diabetes mellitus was denied, reflects diabetes mellitus was diagnosed in 1984.  

A November 1990 examination report reflects a diagnosis of diabetes mellitus and it was noted that an evaluation before deployment was required.  The accompanying medical history reflects a five-year history of type II diabetes mellitus and that he was taking oral medication.  The diabetes referral notes "Known Diabetic" on medication "apparently not adequately controlled."  On examination, the impression was type II diabetes mellitus previously well controlled.  

In view of the evidence, the Veteran is to be afforded a VA examination to obtain an opinion as to whether his type II diabetes mellitus is related to service.  

Records in July 1996 indicate the Veteran was in receipt of Social Security Administration (SSA) benefits.  SSA records are not associated with the claim file and may be relevant to the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Verify any and all dates of active duty for training.  

2.  Obtain complete Reserve medical records.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified of such.  

4.  After completion of the above, schedule the Veteran for a VA diabetes mellitus examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that type II diabetes mellitus is related to his active service, or if preexisting either period of service, aggravated by service.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


